Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Response to Amendment / Arguments
The response and amendments, filed 09/13/2022 has been entered. Claim 13 is canceled. Claims 1-12  and 14-38 are pending upon entry of this Amendment. The previous 112 rejections are withdrawn due to amendments. However, 101 rejections of all claims still remain as described in this action. Applicant’s arguments regarding the prior art rejections of claims have been fully considered but are either moot because of amendments that necessitated new ground of rejection as presented in this office action and/or are unpersuasive arguments as following:
on page 15 of Remarks Applicant argues that Dyshlyuk does not teach determining a modified surface wettability based on change in calculated local curvature.
Based on MPEP 2111, during patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In this case:
Firstly: Dyshlyuk at least in ¶0004 and ¶0059, ¶0065 ¶0067 ¶0069 teaches wettability is correlated to calculated local curvature that are determined/correlated to capillary pressure curves; Secondly:  Dyshlyuk at least in Figs. 1-2 steps 2,3,5,6,9,10,11,12,14, ¶0038, ¶0043,¶0053-¶0055 teaches calculating wettability distribution of surface A based on roughness analysis/ roughness factor surface wettability W0 that are correlated to the curvature radius;  finally: Dyshlyuk at least in ¶0072 teaches change in W(A) based on different local curvature R’, i.e., using models/ equations to determine modified surface wettability based on change in calculated local curvature are known/taught in prior art.  
Therefore Dyshlyuk discloses the limitations as broadly as can reasonable be interpreted.
Additionally/alternatively:
A new prior art (Chen) as cited in this office action is teaching a computer-implemented simulation method (at least ¶0092,¶0197,¶0135 of Chen) applying a method determining wettability W of sample rocks (110/210, fig.4-1) before and after a period of time (ageing), i.e., a time period that local curvatures Rc change as a result of changing in capillary pressure Pc/oil saturation Soi by time, that meets this limitation (e.g., Egs.19,20c,26a).

In page 16 of remarks applicant argues that Dyshlyuk does not teach a numerical prediction of surface wettability alteration at each surface location.

In response, the examiner notes that during patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See MPEP 2111.  In this case, Dyshlyuk at least in ¶0028 teaches in the numerical method segmentation of a three-dimensional image (binarization); selection of points of the three-dimensional image (voxels) corresponding to the boundaries of the pore-rock interface; determining the normals to the surface in each voxel reads on determining wettability alteration at each surface location. Therefore Dyshlyuk discloses the limitations as broadly as can reasonable be interpreted.
Additionally/alternatively:
A new prior art (Chen) as cited in this office action is teaching a computer-implemented simulation method (at least ¶0092,¶0197 of Chen) applying a method determining wettability W of sample rocks (110/210, fig.4-1)  in each location of surface (at least ¶0117 step (ii) at different locations in the porous medium).

In page 19 of remarks applicant argues that combination Dyshlyuk and Park does not teach claim 4.
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In this case, converting the 3D voxel-based visual hull model into a triangulated mesh model for constructing 3D voxel-based simulation models are required to for computational models of 3D images. Therefore, the combination meet the limitation.
Additionally/Alternatively:
Applicant in the specification (at least ¶0032 of PG-PUB) disclose available tools to create triangulated mesh model for representation of a 3D model.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 in claim lines 2 and 7 recites “simulating aging, and “computing system aging” and specification (reference paragraphs are to PG-PUB as there is not paragraph or line number in disclosure) in ¶0024 discloses for example a process 40 for numerical aging… determines 46 disjoining pressure for each mineral type in combination with the fluids and ages the digital representation of the rock for a time interval by performing a wettability alteration 60 (FIG. 3). In ¶0032 discloses a tool to calculate curvature of the surface of the rock and triangulate mesh of 3D models and  determining degree of wettability based on aging time; similarly in ¶0043-¶045 discloses numerical aging simulation based on estimated input parameters to provide simulation results, and modification and verification of wettability index with experimental results within a user defined tolerance, 
but there is no instruction or disclosure what is that mechanism of numerical aging. What are mathematical models/equations for wettability index as a function of curvature, aging time and other input parameters that process 40, 60 or 80 are using those models/correlations. The specification does not sufficiently describe how the function is performed or the result is achieved. The algorithm or steps/procedure for performing these different steps are not explained at all or are not explained in sufficient detail (simply restating the numerical aging also is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how Applicant intended the function to be performed. Turning to the Wands factors Applicant has failed to provide any guidance regarding the functions and has also failed to provide any working examples. As such, the claim(s) contains Thus, the examiner concludes that the aforementioned claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Independent claims 14 and 27 have been amended in a similar way with the same limitations and are rejected for the same reasons.
Remaining claims are rejected at least based on their dependencies to a rejected claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-38 are rejected under 35 U.S.C. 101 the claimed inventions are directed to an abstract idea without significantly more.

Regarding independent claim 1, the amended claim recites “simulating aging” but still the claim does not recite additional elements that integrate the judicial exception into a practical application. The “simulating” step appears to be directed toward a data inputting function and the “computer system” executing the steps only generally links the use of the judicial exception to a particular technological environment (e.g., computer implemented). 
The additional elements do not amount to significantly more. Similarly, the additional elements of the “retrieving” step and the “computer system” merely provide insignificant extra-solution activity (e.g., data gathering) and a generally linking of the judicial exception to a particular technological environment.
Independent claims 14, and 27 are amended similarly and still are not 101 eligible. Therefore, 101 rejection for dependent claims in the previous office action remains.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 10-11, 14-16, 23-25, 27-29, and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Dyshlyuk (US 20180120213 A1, “Dyshlyuk”) in view of Chen (US 20120241149 A1, “Chen”).

Regarding independent claim 1,

Dyshlyuk discloses a computer implemented method (at least ¶0011 numerical simulations that is possible with computer implemented methods also ¶0074-¶0079) for simulating a wettability alteration (at least Abstract and e.g., ¶0021, ¶0060 ¶0071- determining wettability changes resulting oil displacement with water in pores surfaces) of a physical rock sample in the presence of at least two fluids (e.g., ¶0002 two immiscible liquids¶0021-oil and water), comprises:
retrieving by a computing system (e.g.,¶0011-¶0014,¶0022-¶0024 obtaining a three dimensional image- computed X-ray microtomography) a representation (¶0022-¶0024,¶0026-¶0030 three-dimensional image) of a physical rock sample (e.g., ¶0012-a three-dimensional image of an internal structure of a rock sample is obtained by computed X-ray microtomography-Fig.1 step 3 : 3D image of sample), the representation including chemical composition (e.g., ¶0033 mineral compositions), pore space and grain space data (e.g.,¶0024-solid phase and pores or e.g., ¶0031 voxels pore “0” and rock “1”,Fig.1 pore rock interface 5) corresponding to the physical rock sample (rock sample);
iteratively (e.g., ¶0072 iteratively selecting and adjusting R’ and checking W based on surface curvature using computer simulation) simulating by the computing system and wettability alteration for a surface location (e.g., surface location A in any location in Cartesian (x,y,z) related to radii R1,R2 of oil water interface) in the pore space (void) of the representation of the physical rock sample(rock sample);
calculating by the computing system (e.g., ¶0072 computer simulation and ¶0075- a processor to perform calculations), a change in local curvature (e.g., ¶0064- local curvature R1 and R2 are the main radii of the curvature of the oil-water phase interface, and R=R1R2/(R1+R2 calculated from capillary pressure) for the surface location in the pore space of the representation of the physical rock sample from a prior iteration of the wettability alteration (e.g.,¶0072- between different options to select R’ to calculate wettability alteration, iteration of calculations based on an initial value and iteratively selecting R’ is selected using comparison with parameters related to wettability such as relative phase permeabilities, also, e.g.,  Eq. 4- ¶0064: where R1 and R2 are the main radii of the curvature of the oil-water phase interface also Abstract- method for determining equilibrium wettability of an interface between a void space and a solid phase of a rock sample all are citations to teach calculating change in local curvature); 
determining by the computer system a modified surface wettability (e.g., at least W(A) of 16 ) of the surface location (e.g., A, R1,R2) corresponding to the representation of the physical rock based on the change in the calculated local curvature (at least figs.1-2 determining wettability W(A) in steps13, 14, 16 and e.g., ¶0070- knowing curvature of surface from Eq.4 then it is possible to determine in which regions of the surface there is no water film ,i.e., the film thickness is equal to zero, and components of oil could change the wettability of the given region of the surface, wettability of this part of the surface changes by W(AOil)=−1, and the wettability of the remaining part of the surface remains unchanged).
Dyshlyuk fails to explicitly discloses:
simulating aging
iteratively simulating by the computing system aging
verifying by the computer system a degree of aging in relation to an experimental value of aging of the physical rock sample, and terminating the iterative simulating, upon verification of the aging.
Regarding limitation 1:
Chen in at least ¶0092 and ¶0197 teaches a computer implemented simulation method for determining wettability characteristics of a fluid-bearing porous medium at different points of time (at least step (ii) of ¶0095,¶0235¶0243).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dyshlyuk’s simulation method to determine wettability of sample rocks to consider ageing as taught by Chen. One of ordinary skill in the art at least would know a more reliable simulation results achieved by considering more realistic conditions and samples in oil industry are aged and surface wettability by water and oil films are changing after a period of time, therefore adding the time impact enhance accuracy and reliability of simulation methods. 
Regarding limitations 2 and 3:
Dyshlyuk at least in ¶0072 discloses iteratively simulating by the computing system for an initial R’ and verifying the results based on comparison with parameters related to wettability.
Chen at least in ¶0092 and ¶0197 teaches using simulation method considering impact of ageing and comparing the results with measurements (at least ¶0123 step (iii) comparison with measurements of relaxation time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Dyshlyuk and Chen and using iteration to  verifying by the computer system a degree of aging in relation to an experimental value of aging of the physical rock sample, and terminating the iterative simulating, upon verification of the aging. One of ordinary skill in the art would have been motivated to make this modification in order to iteratively simulating by the computing system aging and verifying by the computer system a degree of aging in relation to an experimental value of aging of the physical rock sample, and terminating the iterative simulating, upon verification of the aging as taught by Chen. Although Chen does not explicitly disclose doing iteration with comparison aging and experimental aging, one ordinary skill in the art would know doing iteration until results of simulation converge to a reliable measurement data are a simple routine step to validate any simulation model and would make the simulation reliable.

Regarding claim 2, which depends on claim 1,

Dyshlyuk discloses wherein the at least two fluids include water and oil, calculating by the computing system, local curvature comprises:
calculating by the computing system, local capillary pressure and local disjoining pressure of the surface locations in the pore space (¶0062-¶0064 and Eq. 4 considering balance or summation of forces capillary pressure and local disjoining pressure to calculate local curvature of rock surfaces in interface of void or pore surface and rock surface also ¶0070-¶0071); and the method further comprises:
determining from the calculated the change in local curvature whether water-film breakage will occur (¶0064-¶0065 and oil in direct contact with surface meaning breaking water film or e.g., ¶0070 possible to calculate zero water film thickness and water film is thin film between rock and oil from disjoining pressure isotherms and if it is zero thickness of water film i.e. oil in contact with rock or water breakage is determined);
for some of the surface locations (different locations R1/R2), determine whether water-oil film breakage will occur by comparing the capillary pressure to the sum of local curvature-based pressure and local disjoining pressure (Eq.4 and ¶0062-¶0064 provides the balance of these two forces and calculating local curvature R1/R2); and
for at least some of the surface locations with water-oil film breakage (locations with oil in direct contact with surface), determine the degree of wettability alteration (W(A)) based on local surface properties (¶0072- based on R’ that are determined from balance forces capillary pressure and local disjoining pressure the wettability alteration are calculated, at least figs.1-2 determining wettability W(A) in steps13, 14, 16 and e.g., ¶0070- knowing curvature of surface from Eq.4 then it is possible to determine in which regions of the surface there is no water film ,i.e., the film thickness is equal to zero, and components of oil could change the wettability of the given region of the surface, wettability of this part of the surface changes by W(AOil)=−1, and the wettability of the remaining part of the surface remains unchanged), local fluid chemical composition (¶0006- Wettability is determined by physicochemical interactions of fluids with each other and with the heterogeneous surface of solid media).
Dyshlyuk in ¶0010 discloses that the model of determining equilibrium wettability distribution is for before the rock was subjected to man-induced impacts.
Dyshlyuk fails to explicitly teaches determine degree of wettability alteration based on the aging time.
However, combination of Dyshlyuk and Chen teaches determine degree of wettability alteration based on aging time as cited in claim 1. 

Regarding claim 3, which depends on claim 1,

Dyshlyuk discloses further comprises:
assigning input parameters needed for wettability simulation to the computer simulation environment (e.g., ¶0053 initial conditions ¶0072- computer simulation to calculate and solve equations such as eq.1-3, i.e., boundary or initial values for iterations are needed as input values e.g.¶0072 selecting the critical value R′ as initial value for iterations).

Regarding claim 6, which depends on claim 1,
Dyshlyuk further discloses comprises:
to establish a fluid phase distribution according to user-specified conditions (¶0049 - Based on the obtained equilibrium distribution of fluids (oil, stratum water) the total distribution 16 of the wettability parameter W(A) is determined ¶0072-¶0073-based on initial values for critical R’ chosen by user).
Dyshlyuk fails to disclose performing a drainage simulation.
Chen at least in ¶0176 teaches using drainage in modeling and in ¶0199 teaches a model for wettability index based on drainage process.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Chen’s drainage model for Dyshlyuk’s computer implemented simulation method. One of ordinary skill in the art would know during e.g., drainage capillary pressure curve experiment in a laboratory process or oil-bearing reservoirs there are correlation between capillary pressure and pore radius and oil/water saturations that can be used in developing/implementing simulation models of wettability of porous medium. 

Regarding claim 10, which depends on claim 1,

Dyshlyuk discloses wherein after performing an iteration of determining the numerical representation of wettability alteration (¶0072-¶0073 R′ can be selected and adjusted iteratively by calculating the surface area and after calculating the critical value of the surface curvature the equilibrium wettability of the surface is determined, wettability of a surface having local curvature less than the critical value remains unchanged (equal to wettability of the solid phase of the rock W0), and wettability of the rest part of the surface changes by W(AO)=−1), the method further comprises allowing the at least two fluids phases to redistribute due to the modified surface wettability (¶0072-¶0073- for each iteration calculation results compared with experimental results meaning for each R’ all the results for new conditions or redistributed fluids are obtained to be compared with experimental results).

Regarding claim 11, which depends on claim 1,
Dyshlyuk discloses wherein the method provides a numerical prediction of surface wettability alteration (¶0073 the numerical values for W) and resulting spatial distribution of wettability in the form of the calculated contact angle (¶0046-Wettability of each mineral can be measured separately using the methods for measuring a contact angle also ¶0007-¶0008 discloses measuring a contact angle between a solid surface and a phase interface of two wetting liquid of water and oil is a well-known method giving any information about distribution of wettability on the surface of the core) at each surface location (at least Fig.12 steps 11, 12 determining wettability W at each location of surface A and ¶0043-Determination 11 of wettability 12 of the solid phase of the rock W(A) means that each point of the surface A has the assigned value).
Regarding independent claim 14, 
Dyshlyuk discloses a computer system (e.g., ¶0072, ¶0074 computer simulation) comprises:
one or more processor devices (e.g., ¶0075 processor to perform commands, different computers for different tasks);
memory (¶0076 memory for storing information) coupled to the one or more processor devices (¶0075 processors and ¶0076 different computers);
storage storing executable computer instructions (¶0076 memory for storing information with a volume sufficient for operation with the received data ¶0077management and control of the performed procedure) to simulate wettability alteration of a physical rock sample (e.g., figs. 1-2, steps 1-16) in the presence of at least two fluids that are oil and water (e.g., ¶0002 two immiscible liquids¶0021-oil and water), the instructions to configure the one or more processors (¶0075- processors) to:
retrieve a representation of a physical rock sample (e.g., figs.1-2 steps 1-3 and 6 obtaining 3D image of sample rock), the representation including chemical composition (e.g., ¶0033 mineral compositions),pore space and grain space data corresponding to the physical rock sample (e.g., fig.1 step 5 pore-rock interface A or 10 roughness of surface A, ¶0041 calculate surface area of void and solid space to calculate roughness F(A) ¶0052 a model 6 of void space);
iteratively (e.g., ¶0072 iteratively selecting and adjusting R’ and checking W based on surface curvature using computer simulation) simulating by the computing system and wettability alteration for a surface location (e.g., surface location A in any location in Cartesian (x,y,z) related to radii R1,R2 of oil water interface) in the pore space (void) of the representation of the physical rock sample(rock sample);
calculate a change in local curvature (e.g., ¶0064- local curvature R1 and R2 are the main radii of the curvature of the oil-water phase interface, and R=R1R2/(R1+R2 calculated from capillary pressure) for the surface location in the pore space of the representation of the physical rock sample from a prior iteration of the wettability alteration (e.g.,¶0072- between different options to select R’ to calculate wettability alteration, iteration of calculations based on an initial value and iteratively selecting R’ is selected using comparison with parameters related to wettability such as relative phase permeabilities, also, e.g.,  Eq. 4- ¶0064: where R1 and R2 are the main radii of the curvature of the oil-water phase interface also Abstract- method for determining equilibrium wettability of an interface between a void space and a solid phase of a rock sample all are citations to teach calculating change in local curvature); 
determine a modified surface wettability (e.g., at least W(A) of 16 ) of the surface location (e.g., A, R1,R2) corresponding to the representation of the physical rock based on the change in the calculated local curvature (at least figs.1-2 determining wettability W(A) in steps13, 14, 16 and e.g., ¶0070- knowing curvature of surface from Eq.4 then it is possible to determine in which regions of the surface there is no water film ,i.e., the film thickness is equal to zero, and components of oil could change the wettability of the given region of the surface, wettability of this part of the surface changes by W(AOil)=−1, and the wettability of the remaining part of the surface remains unchanged).
Dyshlyuk fails to explicitly discloses:
simulate aging
verify a degree of aging in relation to an experimental value of aging of the physical rock sample, and terminating the iterative simulating, upon verification of the aging.
Regarding limitation 1:
Chen in at least ¶0092 and ¶0197 teaches a computer implemented simulation method for determining wettability characteristics of a fluid-bearing porous medium at different points of time (at least step (ii) of ¶0095,¶0235¶0243).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dyshlyuk’s simulation method to determine wettability of sample rocks to consider ageing as taught by Chen. One of ordinary skill in the art at least would know a more reliable simulation results achieved by considering more realistic conditions and samples in oil industry are aged and surface wettability by water and oil films are changing after a period of time, therefore adding the time impact enhance accuracy and reliability of simulation methods. 
Regarding limitations 2 :
Dyshlyuk at least in ¶0072 discloses iteratively simulating by the computing system for an initial R’ and verifying the results based on comparison with parameters related to wettability.
Chen at least in ¶0092 and ¶0197 teaches using simulation method considering impact of ageing and comparing the results with measurements (at least ¶0123 step (iii) comparison with measurements of relaxation time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Dyshlyuk and Chen and using iteration to  verifying by the computer system a degree of aging in relation to an experimental value of aging of the physical rock sample, and terminating the iterative simulating, upon verification of the aging. One of ordinary skill in the art would have been motivated to make this modification in order to iteratively simulating by the computing system aging and verifying by the computer system a degree of aging in relation to an experimental value of aging of the physical rock sample, and terminating the iterative simulating, upon verification of the aging as taught by Chen. Although Chen does not explicitly disclose doing iteration with comparison aging and experimental aging, one ordinary skill in the art would know doing iteration until results of simulation converge to a reliable measurement data are a simple routine step to validate any simulation model and would make the simulation reliable.

Regarding claim 15, which depends on claim 14,
Dyshlyuk discloses wherein he at least two fluids include water and oil, and the, and the instructions to calculate the change in  local curvature configure the one or more processors to:
calculate local capillary pressure and local disjoining pressure of the surface locations in the pore space (¶0062-¶0064 and Eq. 4 considering balance or summation of forces capillary pressure and local disjoining pressure to calculate local curvature of rock surfaces in interface of void or pore surface and rock surface also ¶0070-¶0071); and the computer system is further configured to:
determine from the calculated change in   local curvature whether water-film breakage will occur ((¶0064-¶0065 and oil in direct contact with surface meaning breaking water film or e.g., ¶0070 possible to calculate zero water film thickness and water film is thin film between rock and oil from disjoining pressure isotherms and if it is zero thickness of water film i.e. oil in contact with rock or water breakage is determined);
for some of the surface locations (different locations R1/R2 and), determine whether water-film breakage will occur by comparing the capillary pressure to the sum of local curvature-based pressure and local disjoining pressure (e.g.¶0070 and ¶0062 that gravity forces and capillary pressure push oil towards the solid surface while the resulting disjoining pressure in the film either counteracts these forces ,in case of a positive disjoining pressure, or vice versa, contributes to these forces by reducing the film thickness ,negative disjoining pressure, also zero thickness of water film); and
for at least some of the surface locations with water-film breakage, determine
the degree of wettability alteration (at least W(A) in step 16 figs.1-2) based on local surface properties (at least steps 9-11 and citations about calculating wettability from local curvatures above), local fluid chemical composition (e.g., ¶0006 Wettability is determined by physicochemical interactions of fluids with each other and with the heterogeneous surface of solid media¶0070-cites the methods of modeling considering physicochemical aspects).
Dyshlyuk in ¶0010 discloses that the model of determining equilibrium wettability distribution is for before the rock was subjected to man-induced impacts,
Dyshlyuk fails to explicitly teaches determine degree of wettability alteration based on the aging time.
However, combination of Dyshlyuk and Chen teaches determine degree of wettability alteration based on aging time as cited in claim 14.


Regarding claim 16, which depends on claim 14,

Dyshlyuk discloses instructions to further configure the one or more processors to:
assign input parameters needed for wettability simulation to the computer simulation environment (e.g., ¶0053 initial conditions ¶0072- computer simulation to calculate and solve equations such as eq.1-3, i.e., boundary or initial values for iterations are needed as input values e.g.¶0072 selecting the critical value R′ as initial value for iterations).

Regarding claim 23, which depends on claim 14,
Dyshlyuk discloses wherein after performing an iteration of determining the numerical representation of wettability alteration (¶0072-¶0073 R′ can be selected iteratively by calculating the surface area and after calculating the critical value of the surface curvature the equilibrium wettability of the surface is determined, wettability of a surface having local curvature less than the critical value remains unchanged (equal to wettability of the solid phase of the rock W0), and wettability of the rest part of the surface changes by W(AO)=−1), the instructions further configure the one or more processors to:
allow the least two fluids to redistribute due to the modified surface wettability (¶0072-¶0073- for each iteration calculation results compared with experimental results meaning for each R’ all the results for new conditions or redistributed fluids are obtained to be compared with experimental results).

Regarding claim 24, which depends on claim 14,
Dyshlyuk discloses wherein the computer system provides a numerical prediction of surface wettability alteration (¶0073 the numerical values for wettability or W(A)) and resulting spatial distribution of wettability in the form of the calculated contact angle (¶0046-Wettability of each mineral can be measured separately using the methods for measuring a contact angle also ¶0007-¶0008 discloses measuring a contact angle between a solid surface and a phase interface of two wetting liquid of water and oil is a well-known method giving any information about distribution of wettability on the surface of the core) at each surface location (at least Fig.12 steps 11, 12 determining wettability W at each location of surface A and ¶0043-Determination 11 of wettability 12 of the solid phase of the rock W(A) means that each point of the surface A has the assigned value).

Regarding claim 25, which depends on claim 14,
Dyshlyuk discloses wherein a discrete surface element (¶0031- selection of boundary voxels is necessary for creation of a discrete representation of the desired surface 5) and one or more fluid elements (e.g., ¶0002 two immiscible liquids¶0021-oil and water) are in communication (e.g., oil and water are in direct contact with rock surface), and local wettability determinations are made that depend on the local properties of mineral type (at least figs1-2: 7-8 mineral analysis to calculate wettability also e.g.,¶0034), fluid properties (¶0034-such as density), fluid composition (e.g., oil and water), capillary pressure (e.g.,¶0062), and disjoining pressure (e.g.,¶0062).

Regarding independent claim 27, 
Dyshlyuk discloses a computer program product (e.g.,¶0072,¶0074 computer simulation) tangibly stored on a computer readable non- transitory storage device (¶0076 memory for storing information) coupled to the one or more processor devices (¶0075 processors and ¶0076 different computers) that stores executable computer instructions (¶0076 memory for storing information with a volume sufficient for operation with the received data ¶0077management and control of the performed procedure) to simulate a wettability alteration of a physical rock sample (e.g., figs. 1-2, steps 1-16 ) in the presence of at least two fluids (e.g., ¶0002 two immiscible liquids¶0021-oil and water), the instructions for causing a computing system to:
retrieve a representation of a physical rock sample, the representation including chemical composition (e.g., ¶0033 mineral compositions), pore space and grain space data corresponding to the physical rock sample (e.g.,figs.1-2  steps 1-3 and 6 obtaining 3D image of sample rock), the representation including pore space and grain space data corresponding to the physical rock sample (e.g.,fig.1 step 5 pore-rock interface A or 10 roughness of surface A, ¶0041 calculate surface area of void and solid space to calculate roughness F(A) ¶0052 a model 6 of void space);
iteratively (e.g., ¶0072 iteratively selecting and adjusting R’ and checking W based on surface curvature using computer simulation) simulate by the computing system wettability alteration for the surface location (e.g., surface location A in any location in Cartesian (x,y,z) related to radii R1,R2 of oil water interface) in the pore space (void) of the representation of the physical rock sample(rock sample) from a prior iteration of the wettability alteration;
calculate a change in a local curvature for the surface location in the pore space (e.g., ¶0063 and Eq.4 to calculate curvature of film and R1 R2 are the main radii of the curvature of the oil-water phase interface and R is the effective local curvature of the surface, ¶0068 different methods to determine local curvature of the surface at each point of surface A) of the representation of the physical rock sample(rock sample); 
determine a modified surface wettability (e.g., at least W(A) of 16 ) of the surface location (e.g., A, R1,R2) corresponding to the representation of the physical rock based on the change in the calculated local curvature (at least figs.1-2 determining wettability W(A) in steps13, 14, 16 and e.g., ¶0070- knowing curvature of surface from Eq.4 then it is possible to determine in which regions of the surface there is no water film ,i.e., the film thickness is equal to zero, and components of oil could change the wettability of the given region of the surface, wettability of this part of the surface changes by W(AOil)=−1, and the wettability of the remaining part of the surface remains unchanged).
Dyshlyuk fails to explicitly discloses:
simulate aging
iteratively simulate by the computing system aging
verify a degree of aging in relation to an experimental value of aging of the physical rock sample, and terminating the iterative simulating, upon verification of the aging.
Regarding limitation 1:
Chen in at least ¶0092 and ¶0197 teaches a computer implemented simulation method for determining wettability characteristics of a fluid-bearing porous medium at different points of time (at least step (ii) of ¶0095,¶0235¶0243).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dyshlyuk’s simulation method to determine wettability of sample rocks to consider ageing as taught by Chen. One of ordinary skill in the art at least would know a more reliable simulation results achieved by considering more realistic conditions and samples in oil industry are aged and surface wettability by water and oil films are changing after a period of time, therefore adding the time impact enhance accuracy and reliability of simulation methods. 
Regarding limitations 2 and 3:
Dyshlyuk at least in ¶0072 discloses iteratively simulating by the computing system for an initial R’ and verifying the results based on comparison with parameters related to wettability.
Chen at least in ¶0092 and ¶0197 teaches using simulation method considering impact of ageing and comparing the results with measurements (at least ¶0123 step (iii) comparison with measurements of relaxation time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Dyshlyuk and Chen and using iteration to  verifying by the computer system a degree of aging in relation to an experimental value of aging of the physical rock sample, and terminating the iterative simulating, upon verification of the aging. One of ordinary skill in the art would have been motivated to make this modification in order to iteratively simulating by the computing system aging and verifying by the computer system a degree of aging in relation to an experimental value of aging of the physical rock sample, and terminating the iterative simulating, upon verification of the aging as taught by Chen. Although Chen does not explicitly disclose doing iteration with comparison aging and experimental aging, one ordinary skill in the art would know doing iteration until results of simulation converge to a reliable measurement data are a simple routine step to validate any simulation model and would make the simulation reliable.

Regarding claim 28, which depends on claim 27,
Dyshlyuk discloses wherein the at least two fluids include water and oil, calculating by the computing system, local curvature comprises:
calculate by the computing system, local capillary pressure and local disjoining pressure of the surface locations in the pore space (¶0062-¶0064 and Eq. 4 considering balance or summation of forces capillary pressure and local disjoining pressure to calculate local curvature of rock surfaces in interface of void or pore surface and rock surface also ¶0070-¶0071); and the method further comprises:
determine from the calculated the change in local curvature whether water-film breakage will occur (¶0064-¶0065 and oil in direct contact with surface meaning breaking water film or e.g., ¶0070 possible to calculate zero water film thickness and water film is thin film between rock and oil from disjoining pressure isotherms and if it is zero thickness of water film i.e. oil in contact with rock or water breakage is determined);
for some of the surface locations (different locations R1/R2), determine whether water-oil film breakage will occur by comparing the capillary pressure to the sum of local curvature-based pressure and local disjoining pressure (Eq.4 and ¶0062-¶0064 provides the balance of these two forces and calculating local curvature R1/R2); and
for at least some of the surface locations with water-oil film breakage (locations with oil in direct contact with surface), determine the degree of wettability alteration (W(A)) based on local surface properties (¶0072- based on R’ that are determined from balance forces capillary pressure and local disjoining pressure the wettability alteration are calculated, at least figs.1-2 determining wettability W(A) in steps13, 14, 16 and e.g., ¶0070- knowing curvature of surface from Eq.4 then it is possible to determine in which regions of the surface there is no water film ,i.e., the film thickness is equal to zero, and components of oil could change the wettability of the given region of the surface, wettability of this part of the surface changes by W(AOil)=−1, and the wettability of the remaining part of the surface remains unchanged), local fluid chemical composition (¶0006- Wettability is determined by physicochemical interactions of fluids with each other and with the heterogeneous surface of solid media).
Dyshlyuk in ¶0010 discloses that the model of determining equilibrium wettability distribution is for before the rock was subjected to man-induced impacts.
Dyshlyuk fails to explicitly teaches determine degree of wettability alteration based on the aging time.

However, combination of Dyshlyuk and Chen teaches determine degree of wettability alteration based on aging time as cited in claim 1.

Regarding claim 29, which depends on claim 27,
Dyshlyuk discloses wherein instructions further comprises instructions to:
assign input parameters needed for wettability simulation to the computer simulation environment (e.g., ¶0053 initial conditions ¶0072- computer simulation to calculate and solve equations such as eq.1-3, i.e., boundary or initial values for iterations are needed as input values e.g.¶0072 selecting the critical value R′ as initial value for iterations).

Regarding claim 34, which depends on claim 27,
Dyshlyuk wherein after performing an iteration of determining the numerical representation of wettability alteration (¶0072-¶0073 R′ can be selected iteratively by calculating the surface area and after calculating the critical value of the surface curvature the equilibrium wettability of the surface is determined, wettability of a surface having local curvature less than the critical value remains unchanged (equal to wettability of the solid phase of the rock W0), and wettability of the rest part of the surface changes by W(AO)=−1), the computing system is further configured to:
allow the at least two fluids to redistribute due to the modified surface wettability (¶0073- changing wettability to W(AO)=-1 that means modified surface wettability).

Regarding claim 35, which depends on claim 27,
Dyshlyuk discloses wherein the instructions cause the computing system to provide a numerical prediction of surface wettability alteration (¶0073 the numerical values for W) and resulting spatial distribution of wettability in the form of the calculated contact angle (¶0046-Wettability of each mineral can be measured separately using the methods for measuring a contact angle also ¶0007-¶0008 discloses measuring a contact angle between a solid surface and a phase interface of two wetting liquid of water and oil is a well-known method giving any information about distribution of wettability on the surface of the core) at each surface location (at least Fig.12 steps 11, 12 determining wettability W at each location of surface A and ¶0043-Determination 11 of wettability 12 of the solid phase of the rock W(A) means that each point of the surface A has the assigned value).

Regarding claim 36, which depends on claim 27,
Dyshlyuk discloses wherein a discrete surface element (¶0031- selection of boundary voxels is necessary for creation of a discrete representation of the desired surface 5) and one or more fluid elements (e.g., ¶0002 two immiscible liquids¶0021-oil and water) are in communication (e.g., oil and water are in direct contact with rock surface), and local wettability determinations are made that depend on the local properties of mineral type (at least figs1-2: 7-8 mineral analysis to calculate wettability also e.g.,¶0034), fluid properties (¶0034-such as density), fluid composition (e.g., oil and water), capillary pressure (e.g.,¶0062), and disjoining pressure (e.g.,¶0062).


Claims 4-5, 17-18, 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Dyshlyuk and Chen as applied to independent claims, further in view of Park (US 20100156901 A1, “Park”).

Regarding claim 4, which depends on claim 1,
Dyshlyuk discloses wherein the representation of the rock sample is modeled and fluid is represented by voxels with voxels having assigned attributes (¶0028- three-dimensional image; selection of points of the three-dimensional image (voxels) corresponding to the boundaries of the pore-rock interface; determining the normal to the surface in each voxel and ¶0031).
Dyshlyuk fails to disclose the representation of the rock sample is modeled as a triangulated mesh.
Park at least in Abstract and ¶0029 teaches a method of reconstructing a 3D voxel-based visual hull model using input images of an object captured by a multi view camera and converting the 3D voxel-based visual hull model into a triangulate mesh model.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Park’s triangulate mesh for Dyshlyuk’s voxels of computer implemented method. One of ordinary skill in the art would know converting the 3D voxel-based visual hull model into a triangulated mesh model for constructing 3D voxel-based simulation models are required to for computational models of 3D images.

Regarding claim 5, which depends on claim 4,
Dyshlyuk fails to disclose wherein voxels are cut to conform the fluid to the triangulated mesh.
Park at least in Abstract and ¶0029 teaches a method of reconstructing a 3D voxel-based visual hull model using input images of an object captured by a multi view camera and converting the 3D voxel-based visual hull model into a triangulate mesh model.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Park’s triangulate mesh for Dyshlyuk’s voxels of computer implemented method. One of ordinary skill in the art would know converting the 3D voxel-based visual hull model into a triangulated mesh model for constructing 3D voxel based simulation models are required to for computational models of 3D images.

Regarding claim 17, which depends on claim 14,
Dyshlyuk discloses wherein the representation of the rock sample is modeled and fluid is represented by voxels with voxels assigned attributes (¶0028- three-dimensional image; selection of points of the three-dimensional image (voxels) corresponding to the boundaries of the pore-rock interface; determining the normal to the surface in each voxel and ¶0031).
Dyshlyuk fails to disclose the representation of the rock sample is modeled as a triangulated mesh.
Park at least in Abstract and ¶0029 teaches a method of reconstructing a 3D voxel-based visual hull model using input images of an object captured by a multi view camera and converting the 3D voxel-based visual hull model into a triangulate mesh model.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Park’s triangulate mesh for Dyshlyuk’s voxels of computer implemented method. One of ordinary skill in the art would know converting the 3D voxel-based visual hull model into a mesh model for constructing 3D voxel based simulation models are required to for computational models of 3D images.

Regarding claim 18, which depends on claim 17,
Dyshlyuk fails to disclose wherein voxels are be cut to conform the fluid to the triangulated mesh.
Park at least in Abstract and ¶0029 teaches a method of reconstructing a 3D voxel-based visual hull model using input images of an object captured by a multi view camera and converting the 3D voxel-based visual hull model into a triangulate mesh model.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Park’s triangulate mesh for Dyshlyuk’s voxels of computer implemented method. One of ordinary skill in the art would know converting the 3D voxel-based visual hull model into a triangulated mesh model for constructing 3D voxel based simulation models are required to for computational models of 3D images.

Regarding claim 30, which depends on claim 27,
Dyshlyuk discloses wherein the representation of the rock sample is modeled and fluid is represented by voxels with voxels assigned attributes (¶0028- three-dimensional image; selection of points of the three-dimensional image (voxels) corresponding to the boundaries of the pore-rock interface; determining the normal to the surface in each voxel and ¶0031).
Dyshlyuk fails to disclose the representation of the rock sample is modeled as a triangulated mesh.
Park at least in Abstract and ¶0029 teaches a method of reconstructing a 3D voxel-based visual hull model using input images of an object captured by a multi view camera and converting the 3D voxel-based visual hull model into a triangulate mesh model.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Park’s triangulate mesh for Dyshlyuk’s voxels of computer implemented method. One of ordinary skill in the art would know converting the 3D voxel-based visual hull model into a triangulated mesh model for constructing 3D voxel based simulation models are required to for computational models of 3D images.

Regarding claim 31, which depends on claim 30,
Dyshlyuk fails to disclose wherein voxels are cut to conform the fluid to the triangulated mesh.
Park at least in Abstract and ¶0029 teaches a method of reconstructing a 3D voxel-based visual hull model using input images of an object captured by a multi view camera and converting the 3D voxel-based visual hull model into a triangulate mesh model.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Park’s triangulate mesh for Dyshlyuk’s voxels of computer implemented method. One of ordinary skill in the art would know converting the 3D voxel-based visual hull model into a triangulated mesh model for constructing 3D voxel based simulation models are required to for computational models of 3D images.

Claims 7-9, 12, 19-22, 26, 32-33, 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Dyshlyuk and Chen further in view of Crouse (US 20140343858 A1, “Crouse”).
Regarding claim 7, which depends on claim 6,
Dyshlyuk discloses in ¶0041 using laboratory information and comparing with calculated area but fails to disclose wherein the user-specified conditions are selected from the group consisting of representative reservoir conditions.
Crouse teaches user-specified conditions are selected from the group consisting of representative of reservoir conditions (¶0154).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dyshlyuk’s user specified conditions to include Crouse’s reservoir conditions to compare calculations and measurements to have a more reliable and practical model.

Regarding claim 8, which depends on claim 7,
Dyshlyuk fails to disclose wherein performing drainage simulation further comprises simulating drainage using a fluid computational technique to establish fluid phase distribution for user-specified conditions through the rock sample representation.
Crouse teaches performing drainage simulation further comprises simulating drainage (¶0154) using a fluid computational technique (¶0025) to establish fluid phase distribution for the user-specified conditions through the rock sample representation (¶0154).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Crouse’s drainage simulation for Dyshlyuk’s computer implemented simulation method. One of ordinary skill in the art would know in drainage simulation a rock is initially fully saturated with water and oil is pushed into the pore space on one side with an incrementally increasing pressure such that the final pressure corresponds to the pressure under reservoir conditions and result of such a drainage test is a relation between the Capillary pressure and the corresponding water saturation and can then be used as the starting point of a relative permeability test and distribution of the water component can be used as the initial water distribution of the relative permeability test and therefore is more accurate approach (Crouse- ¶0154).
Regarding claim 9, which depends on claim 6,
Dyshlyuk discloses applying results of the change in the local curvature calculation to calculate the local capillary pressure at each surface location (Dyshlyuk in ¶0072 teaches calculating wettability based on local curvature R’ and how to use it in iterations).
Chen teaches wherein calculating the change in drainage simulation further comprises performing a local curvature (e.g.,¶0199 a model for wettability based on oil saturation that is modeled as a function of capillary pressure and local curvature radius Rc in eq. 19).
Crouse in ¶0154 teaches applying results of the change in the local curvature calculation (drainage simulation) to calculate the local capillary pressure at each surface location( ¶0154-“result of such a drainage test is a relation between the Capillary pressure and the corresponding water saturation” that are known in the prior art related to curve radius Rc) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Chen’s drainage simulation models for iterations of Dyshlyuk combined by Chen’s models based on local curvature. One of ordinary skill in the art would know using different models equations during drainage process can be used in developing and implementing simulation modeling to improve the accuracy of solutions that are achieved based on iterations and convergence to a known parameter by measurements.

Regarding claim 12, which depends on claim 1,
Dyshlyuk  discloses wherein a discrete surface (¶0031- selection of boundary voxels is necessary for creation of a discrete representation of the desired surface 5) and one or more fluid elements (e.g., ¶0002 two immiscible liquids¶0021-oil and water) are in communication (e.g., oil and water are in direct contact with rock surface), and local wettability determinations are made that depend on the local properties of mineral type (at least figs1-2: 7-8 mineral analysis to calculate wettability also e.g.,¶0034), fluid properties (¶0034-such as density), fluid composition (e.g., oil and water), capillary pressure (e.g.,¶0062), and disjoining pressure (e.g.,¶0062); and wherein wettability alteration is iteratively (¶0072 iteratively selecting and adjusting R’ and checking W based on surface curvature using computer simulation) performed followed by fluid phase redistribution (redistribution of water on the surface followed adsorption of polar oil components), with the wettability alteration repeated until the measured by a subsequent repetition not significantly changing values of determined local curvature(¶0072-as a result of the simulation and after adjusting iterations the parameter R′ is selected making it possible to approximate simulating results to the similar experimental results in the best way and determining wettability alteration and ¶0046-Wettability of each mineral can be measured separately using the methods for measuring a contact angle).
Dyshlyuk fails to disclose until the computing system detects a convergence measured by a subsequent repetition not significantly changing values.
Crouse in ¶0014 and ¶0157 teaches until the computing system detects a convergence measured (simulating until the effective permeabilities converge).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do Dyshlyuk’s iteration of R’ values until the computing system detects a convergence measured by a subsequent repetition not significantly changing values as taught by Crouse. One of ordinary skill in the art would know repeating the simulation to converge to a subsequent value not changing is a more accurate simulation approach allowing simulation reproduce test situation (Crouse ¶0157).

Regarding claim 19, which depends on claim 14,
Dyshlyuk further discloses one or more processors perform simulation to establish a fluid phase distribution according to user-specified  to establish a fluid phase distribution according to user-specified conditions (¶0049 - Based on the obtained equilibrium distribution of fluids (oil, stratum water) the total distribution 16 of the wettability parameter W(A) is determined ¶0072-¶0073-based on initial values for critical R’ chosen by user) but fails to disclose perform a drainage simulation.
Crouse in ¶0154 teaches a drainage simulation for computer implemented simulation of fluid distribution of immiscible fluids water and oil in pore spaces of rock geometry and when water flow rate becomes non-zero and a drainage simulation is more accurate approach.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Crouse’s drainage simulation for Dyshlyuk’s computer implemented simulation method. One of ordinary skill in the art would know in drainage simulation a rock is initially fully saturated with water and oil is pushed into the pore space on one side with an incrementally increasing pressure such that the final pressure corresponds to the pressure under reservoir conditions and result of such a drainage test is a relation between the Capillary pressure and the corresponding water saturation and can then be used as the starting point of a relative permeability test and distribution of the water component can be used as the initial water distribution of the relative permeability test and therefore is more accurate approach (Crouse- ¶0154).

Regarding claim 20, which depends on claim 19,
Dyshlyuk discloses in ¶0041 using laboratory information and comparing with calculated area but fails to disclose wherein the user-specified conditions are selected from the group consisting of representative of reservoir conditions.
Crouse teaches user-specified conditions are selected from the group consisting of representative of reservoir conditions (¶0154).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dyshlyuk’s user specified conditions to include Crouse’s reservoir conditions to compare calculations and measurements to have a more reliable and practical model.

Regarding claim 21, which depends on claim 20,
Dyshlyuk further discloses wherein instructions to perform drainage simulation further configure the one or more processors: simulate drainage using a fluid computational technique to establish fluid phase distribution for the user-specified conditions through the rock sample representation (¶0049 - Based on the obtained equilibrium distribution of fluids (oil, stratum water) the total distribution 16 of the wettability parameter W(A) is determined ¶0072-¶0073-based on initial values for critical R’ chosen by user).
Dyshlyuk fails to disclose herein instructions to perform drainage simulation further configure the one or more processors: simulate drainage using a fluid computational technique to establish fluid phase distribution
Crouse teaches performing drainage simulation further comprises simulating drainage (¶0154) using a fluid computational technique (¶0025) to establish fluid phase distribution for user-specified conditions through the rock sample representation (¶0154).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Crouse’s drainage simulation for Dyshlyuk’s computer implemented simulation method. One of ordinary skill in the art would know in drainage simulation a rock is initially fully saturated with water and oil is pushed into the pore space on one side with an incrementally increasing pressure such that the final pressure corresponds to the pressure under reservoir conditions and result of such a drainage test is a relation between the Capillary pressure and the corresponding water saturation and can then be used as the starting point of a relative permeability test and distribution of the water component can be used as the initial water distribution of the relative permeability test and therefore is more accurate approach (Crouse- ¶0154).

Regarding claim 22, which depends on claim 19,
Dyshlyuk discloses apply results of the change in the local curvature calculation to calculate the local capillary pressure at each surface location (Dyshlyuk in ¶0072 teaches calculating wettability based on local curvature R’ and how to use it in iterations).
Chen teaches wherein calculate the change in drainage simulation further comprises performing a local curvature (e.g.,¶0199 a model for wettability based on oil saturation that is modeled as a function of capillary pressure and local curvature radius Rc in eq. 19).
Crouse in ¶0154 teaches apply results of the change in the local curvature calculation (drainage simulation) to calculate the local capillary pressure at each surface location( ¶0154-“result of such a drainage test is a relation between the Capillary pressure and the corresponding water saturation” that are known in the prior art related to curve radius Rc) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Chen’s drainage simulation models for iterations of Dyshlyuk combined by Chen’s models based on local curvature. One of ordinary skill in the art would know using different models equations during drainage process can be used in developing and implementing simulation modeling to improve the accuracy of solutions that are achieved based on iterations and convergence to a known parameter by measurements.

Regarding claim 26, which depends on claim 14,
Dyshlyuk  discloses wherein wettability alteration is iteratively performed followed by fluid phase redistribution, with the wettability alteration repeated until the measured by a subsequent repetition not significantly changing values of determined local curvature (¶0072-as a result of the simulation and after adjusting iterations the parameter R′ is selected making it possible to approximate simulating results to the similar experimental results in the best way and determining wettability alteration and ¶0046-Wettability of each mineral can be measured separately using the methods for measuring a contact angle).
Dyshlyuk fails to disclose until the computer system detects a convergence measured by a subsequent repetition not significantly changing values.
Crouse in ¶0014 and ¶0157 teaches until the computing system detects a convergence measured (simulating until the effective permeabilities converge).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do Dyshlyuk’s iteration of R’ values until the computing system detects a convergence measured by a subsequent repetition not significantly changing values as taught by Crouse. One of ordinary skill in the art would know repeating the simulation to converge to a subsequent value not changing is a more accurate simulation approach allowing simulation reproduce test situation (Crouse ¶0157).

Regarding claim 32, which depends on claim 27,
Dyshlyuk further discloses comprises instructions to:
receive user specified conditions; and perform a simulation to establish a fluid phase distribution according to the received user-specified conditions (¶0049 - Based on the obtained equilibrium distribution of fluids (oil, stratum water) the total distribution 16 of the wettability parameter W(A) is determined ¶0072-¶0073-based on initial values for critical R’ chosen by user).
Dyshlyuk fails to disclose perform a drainage simulation to establish a fluid phase distribution according to the received user-specified conditions.
Crouse teaches performing drainage simulation further comprises simulating drainage (¶0154) using a fluid computational technique (¶0025) to establish fluid phase distribution for user-specified conditions through the rock sample representation (¶0154).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Crouse’s drainage simulation for Dyshlyuk’s computer implemented simulation method. One of ordinary skill in the art would know in drainage simulation a rock is initially fully saturated with water and oil is pushed into the pore space on one side with an incrementally increasing pressure such that the final pressure corresponds to the pressure under reservoir conditions and result of such a drainage test is a relation between the Capillary pressure and the corresponding water saturation and can then be used as the starting point of a relative permeability test and distribution of the water component can be used as the initial water distribution of the relative permeability test and therefore is more accurate approach (Crouse- ¶0154).

Regarding claim 33, which depends on claim 32,
Dyshlyuk discloses apply results of the change in the local curvature calculation to calculate the local capillary pressure at each surface location (Dyshlyuk in ¶0072 teaches calculating wettability based on local curvature R’ and how to use it in iterations).
Chen teaches wherein calculate the change in drainage simulation further comprises performing a local curvature (e.g.,¶0199 a model for wettability based on oil saturation that is modeled as a function of capillary pressure and local curvature radius Rc in eq. 19).
Crouse in ¶0154 teaches apply results of the change in the local curvature calculation (drainage simulation) to calculate the local capillary pressure at each surface location( ¶0154-“result of such a drainage test is a relation between the Capillary pressure and the corresponding water saturation” that are known in the prior art related to curve radius Rc) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Chen’s drainage simulation models for iterations of Dyshlyuk combined by Chen’s models based on local curvature. One of ordinary skill in the art would know using different models equations during drainage process can be used in developing and implementing simulation modeling to improve the accuracy of solutions that are achieved based on iterations and convergence to a known parameter by measurements.

Regarding claim 37, which depends on claim 27,
Dyshlyuk  discloses wherein wettability alteration is iteratively (¶0072 iteratively selecting and adjusting R’ and checking W based on surface curvature using computer simulation) performed followed by fluid phase redistribution (redistribution of water on the surface followed adsorption of polar oil components), with the wettability alteration repeated until the measured by a subsequent repetition not significantly changing values of determined local curvatures (¶0072-as a result of the simulation and after adjusting iterations the parameter R′ is selected making it possible to approximate simulating results to the similar experimental results in the best way and determining wettability alteration and ¶0046-Wettability of each mineral can be measured separately using the methods for measuring a contact angle).
Dyshlyuk fails to disclose until the computing system detects a convergence measured by a subsequent repetition not significantly changing values.
Crouse in ¶0014 and ¶0157 teaches until the computing system detects a convergence measured (simulating until the effective permeabilities converge).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do Dyshlyuk’s iteration of R’ values until the computing system detects a convergence measured by a subsequent repetition not significantly changing values as taught by Crouse. One of ordinary skill in the art would know repeating the simulation to converge to a subsequent value not changing is a more accurate simulation approach allowing simulation reproduce test situation (Crouse ¶0157).

Regarding claim 38, which depends on claim 1,
Dyshlyuk  discloses wherein wettability alteration is iteratively (¶0072 iteratively selecting and adjusting R’ and checking W based on surface curvature using computer simulation) performed followed by fluid phase redistribution (redistribution of water on the surface followed adsorption of polar oil components), with the wettability alteration repeated until the measured by a subsequent repetition not significantly changing values of determined local curvature (¶0072-as a result of the simulation and after adjusting iterations the parameter R′ is selected making it possible to approximate simulating results to the similar experimental results in the best way and determining wettability alteration and ¶0046-Wettability of each mineral can be measured separately using the methods for measuring a contact angle).
Dyshlyuk fails to disclose until the computing system detects a convergence measured by a subsequent repetition not significantly changing values.
Crouse in ¶0014 and ¶0157 teaches until the computing system detects a convergence measured (simulating until the effective permeabilities converge).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do Dyshlyuk’s iteration of R’ values until the computing system detects a convergence measured by a subsequent repetition not significantly changing values as taught by Crouse. One of ordinary skill in the art would know repeating the simulation to converge to a subsequent value not changing is a more accurate simulation approach allowing simulation reproduce test situation (Crouse ¶0157).




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatemeh E. Nia whose telephone number is (469)295-9187. The examiner can normally be reached 9:00 am to 4:00 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FATEMEH ESFANDIARI NIA/            Examiner, Art Unit 2855                                                                                                                                                                                            
/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2855